ORDER

PER CURIAM.
Steven Toney (“Appellant”) appeals from the circuit court’s judgment denying his Motion to Enforce Order, requesting additional restitution from the State of Missouri (“State”) pursuant to Section 650.058 RSMo 2000 for time Appellant spent incarcerated after his parole was revoked. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).